
	

114 HR 1773 IH: Residue Entries and Streamlining Trade Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1773
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Mr. Marchant (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United States to exempt from duty residue of bulk
			 cargo contained in instruments of international traffic previously
			 exported from the United States.
	
	
 1.Short titleThis Act may be cited as the Residue Entries and Streamlining Trade Act. 2.Exemption from duty of residue of bulk cargo contained in instruments of international traffic previously exported from the United States (a)In generalGeneral Note 3(e) of the Harmonized Tariff Schedule of the United States is amended—
 (1)in subparagraph (v), by striking and at the end; (2)in subparagraph (vi), by adding and at the end;
 (3)by inserting after subparagraph (vi) (as so amended) the following new subparagraph:  (vii)residue of bulk cargo contained in instruments of international traffic previously exported from the United States,; and
 (4)by adding at the end of the flush text following subparagraph (vii) (as so added) the following: For purposes of subparagraph (vii) of this paragraph: The term residue means material of bulk cargo that remains in an instrument of international traffic after the bulk cargo is removed, with a quantity, by weight or volume, not exceeding 7 percent of the bulk cargo, and with no or de minimis value. The term bulk cargo means cargo that is unpackaged and is in either solid, liquid, or gaseous form. The term instruments of international traffic means containers or holders, capable of and suitable for repeated use, such as lift vans, cargo vans, shipping tanks, skids, pallets, caul boards, and cores for textile fabrics, arriving (whether loaded or empty) in use or to be used in the shipment of merchandise in international traffic, and any additional articles or classes of articles that the Commissioner of U.S. Customs and Border Protection designates as instruments of international traffic..
 (b)Effective dateThe amendments made by subsection (a) take effect on the date of the enactment of this Act and apply with respect to residue of bulk cargo contained in instruments of international traffic that are imported into the customs territory of the United States on or after such date of enactment and that previously have been exported from the United States.
			
